RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 13a0113p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                               X
                                                -
 ALEN SEJDINI,
                                                -
                                          Petitioner,
                                                -
                                                -
                                                    No. 12-3222
           v.
                                                ,
                                                 >
                                                -
                                 Respondent. -
 ERIC H. HOLDER, JR.,
                                               N
                      On Petition for Review of a Decision
                      of the Board of Immigration Appeals.
                               No. A076 513 005.
                                    Argued: March 5, 2013
                            Decided and Filed: April 19, 2013
    Before: MARTIN and GILMAN, Circuit Judges; FOWLKES, District Judge.*

                                     _________________

                                          COUNSEL
ARGUED: Maris J. Liss, GEORGE P. MANN AND ASSOCIATES, Farmington Hills,
Michigan, for Petitioner. Ada E. Bosque, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Maris J. Liss, George P.
Mann, GEORGE P. MANN AND ASSOCIATES, Farmington Hills, Michigan, for
Petitioner. Ada E. Bosque, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
                                     _________________

                                           OPINION
                                     _________________

        BOYCE F. MARTIN, JR., Circuit Judge. This immigration case requires us to
answer a pure question of statutory interpretation: is cancellation of removal under the
Nicaraguan Adjustment and Central American Relief Act (the Nicaraguan Act) the same

        *
        The Honorable John T. Fowlkes, Jr., United States District Judge for the Western District of
Tennessee, sitting by designation.


                                                 1
No. 12-3222          Sejdini v. Holder                                           Page 2


as cancellation of removal under section 240A of the Immigration and Nationality Act
(INA)? We think a plain reading of the Nicaraguan Act shows that it is, and we
therefore DENY Alen Sejdini’s petition for review of the Board of Immigration
Appeals’ decision.

        Alen Sejdini and his family are from the former Yugoslavia. In 1987, Sejdini,
who was then less than a year old, entered the United States, traveling with his mother
by boat from Canada. In 1999, the government placed Sejdini in removal proceedings.
Then, in 2003, an immigration judge granted Sejdini a special-rule cancellation of
removal under section 203 of the Nicaraguan Act, which in 1997 had amended the INA.
In 2010, Sejdini was convicted in Michigan state court for possession of Vicodin and
ecstasy, for which he received a prison sentence of eighteen months to ten years and two
years’ probation. Because the conviction made him removable, the government began
removal proceedings in 2011 against Sejdini. He applied for cancellation of removal
under section 240A(a) of the INA, but the immigration judge “pretermitted,” or barred
him, from applying for this relief because he had already received cancellation of
removal under the Nicaraguan Act. Sejdini appealed to the Board, which adopted and
affirmed the immigration judge’s opinion and order. He now petitions to review the
Board’s order.

       First, we address a jurisdictional matter.        As a general rule, section
242(a)(2)(B)(i) of the INA prevents us from reviewing denials of applications for
cancellation of removal under section 240A of the INA. 8 U.S.C.A. § 1252(a)(2)(B)(i);
accord Aburto-Rocha v. Mukasey, 535 F.3d 500, 502 (6th Cir. 2008). Nevertheless,
Section 242(a)(2)(D) of the INA grants us jurisdiction over questions of law. 8 U.S.C.A.
§ 1252(a)(2)(D); accord Aburto-Rocha, 535 F.3d at 502.

       We have before us a question of law: whether cancellation of removal under the
Nicaraguan Act is cancellation of removal under section 240A of the INA. Because
answering this question requires us to interpret the Nicaraguan Adjustment and Central
American Relief Act, Pub. L. No. 105-100, § 203, 111 Stat. 2160 (1997), as it amends
the INA, we have jurisdiction to review this appeal.
No. 12-3222         Sejdini v. Holder                                                 Page 3


        Where the Board adopts the immigration judge’s reasoning, we review the
immigration judge’s decision directly. Gilaj v. Gonzales, 408 F.3d 275, 282–83 (6th Cir.
2005) (citing Denko v. Immigration & Naturalization Serv., 351 F.3d 717, 723 (6th Cir.
2003)). Here, in holding that special-rule cancellation under the Nicaraguan Act
constituted cancellation of removal under section 240A of the INA, the immigration
judge engaged in statutory interpretation.          We review questions of statutory
interpretation de novo, but we apply the doctrine of Chevron U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984).              Sad v. Immigration &
Naturalization Serv., 246 F.3d 811, 814 (6th Cir. 2001).

        The immigration judge held that Sejdini could not apply for cancellation of
removal under section 240A of the INA because he had already received a special
cancellation of removal under the Nicaraguan Act. The immigration judge barred
Sejdini from applying for cancellation of removal under Section 240A(a) of the INA
because section 240A(c)(6) of the INA provides, in pertinent part, that an alien whose
removal has been cancelled under Section 240A is ineligible for later relief under section
240A(a). 8 U.S.C.A. § 1229b(c)(6).

        On appeal, Sejdini argues that the immigration judge erred in interpreting the
Nicaraguan Act as granting section 240 relief under the INA. In essence, Sejdini argues
that his previous cancellation of removal under the Nicaraguan Act was not relief under
section 240A, but was something else—a separate form of relief that does not bar him
from applying for relief under section 240A. We therefore review the immigration
judge’s interpretation of the Nicaraguan Act, which amended the INA.

        Under Chevron, when reading a statute that a given agency administers, we must
first inquire “‘whether Congress has directly spoken to the precise question at issue.’”
Sad, 246 F.3d at 814 (quoting Chevron, 467 U.S. at 842–43) (parallel citation omitted).
If our reading of the statute shows that “the intent of Congress is clear, that is the end of
the matter; for the court, as well as the agency, must give effect to the unambiguously
expressed intent of Congress.” Chevron, 467 U.S. at 842-43 (footnote omitted).
No. 12-3222        Sejdini v. Holder                                              Page 4


       Section 203(f)(1) of the Nicaraguan Act states that “the Attorney General may,
under section 240A of [the INA], cancel removal” of eligible classes of aliens.
Nicaraguan Adjustment and Central American Relief Act, Pub. L. No. 105-100,
§ 203(f)(1), 111 Stat. 2160 (1997) (emphasis added). The immigration judge read this
section, as we do, to provide cancellation of removal under Section 240A. Congress’s
intent is clear: section 203 of the Nicaraguan Act allows the Attorney General to
effectuate relief for an alien “under,” or by means of, section 240A of the INA, making
section 240A the vehicle for relief.

       The immigration judge held that Sejdini was ineligible to receive cancellation of
removal under section 240A(a) of the INA because he had already received relief under
section 240A. The immigration judge read section 240A(c)(6) as providing, in pertinent
part, that an alien whose removal has been cancelled under section 240A is ineligible for
later relief under section 240A(a). 8 U.S.C.A. § 1229b(c)(6).

       The immigration judge did not misread the statute. Sejdini received relief under
section 240A of the INA and may not receive it again. Special-rule cancellation under
the Nicaraguan Act is the same as cancellation under section 240A of the INA. This is
the plain reading of section 203 of the Nicaraguan Act. Because Sejdini has already
received special-rule cancellation of removal under the Nicaraguan Act, he is statutorily
barred, under section 240A(c)(6) of the INA, from reapplying for and receiving
cancellation of removal under section 240A(a).

       The petition seeking review of the Board’s ruling is denied.